United States Securities and Exchange Commission Washington, DC 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December31, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to Commission file number: 0-10653 ESSENDANTINC. (Exact Name of Registrant as Specified in its Charter) Delaware 36-3141189 (State or Other Jurisdiction ofIncorporation or Organization) (I.R.S. EmployerIdentification No.) One Parkway North Boulevard Suite100 Deerfield, Illinois 60015-2559 (847)627-7000 (Address, Including Zip Code and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Securities registered pursuant toSection12(b) of the Act:Common Stock, $0.10 par value per share Name of Exchange on which registered:NASDAQ Global Select Market (Title of Class) Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes x No ¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes ¨No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes xNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (Section229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 and RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act (Check one): Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes¨ No x The aggregate market value of the common stock of Essendant Inc. held by non-affiliates as of June30, 2015 was approximately $1.426billion. On February12, 2016, Essendant Inc. had 37,286,573 shares of common stock outstanding. Documents Incorporated by Reference: Certain portions of Essendant Inc.’s definitive Proxy Statement relating to its 2016 Annual Meeting of Stockholders, to be filed within 120days after the end of Essendant Inc.’s fiscal year, are incorporated by reference into PartIII. ESSENDANT INC. FORM 10-K For The Year Ended December31, 2015 TABLE OF CONTENTS PageNo. PartI Item1. Business 1 Executive Officers of the Registrant 4 Item1A. Risk Factors 7 Item1B. Unresolved Comment Letters 10 Item2. Properties 11 Item3. Legal Proceedings 11 Item4. Mine Safety Disclosure 11 PartII Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 12 Item6. Selected Financial Data 14 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item7A. Quantitative and Qualitative Disclosures About Market Risk 25 Item8. Financial Statements and Supplementary Data 26 Item9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 66 Item9A. Controls and Procedures 66 PartIII Item10. Directors, Executive Officers and Corporate Governance 67 Item11. Executive Compensation 67 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 67 Item13. Certain Relationships and Related Transactions, and Director Independence 67 Item14. Principal Accounting Fees and Services 67 PartIV Item15. Exhibits and Financial Statement Schedules 68 Signatures 72 ScheduleII—Valuation and Qualifying Accounts 73 PART I ITEM 1. BUSINESS. General Essendant Inc. (formerly known as United Stationers Inc.) is a leading national wholesale distributor of workplace items including traditional office products and office furniture, janitorial, sanitation and breakroom supplies, technology products, industrial supplies, and automotive aftermarket tools and equipment. Except where otherwise noted, the terms “Essendant” and “the Company” refer to Essendant Inc. and its consolidated subsidiaries. The parent holding company, Essendant Inc. (ESND), was incorporated in 1981 in Delaware. ESND’s only direct wholly owned subsidiary and principal operating company is Essendant Co. (ECO) incorporated in 1922 in Illinois. Essendant’s goal is to be the fastest, most convenient solution for workplace essentials. To achieve this goal, Essendant leverages its nationwide network of distribution centers, a comprehensive portfolio of products, speed and expertise in distribution, and accessible customer care.
